DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/2/21 has been entered.  Claims 1-13 and 17-20 are currently pending examination. 
Claim Interpretation
	The examiner notes that Applicant’s original disclosure has provided an explicit / special definition for the following terms, and the claims will be interpreted according to such special definitions:
	a) membrane – from pg 6 lines 24- 25: “The term ‘membrane’ is meant to refer to a molecular film with two-dimensional fluidity. 
	b) flow recirculating fluidic device – from pg 7 lines 8-12: “The term ‘flow-recirculating fluidic device’ is meant to refer to a fluidic device that features outflow from the device and aspiration back into the device, such that fluid leaving the device is fully or partially returned into the device.”
	c) processing solution – from pg 7 lines 17-19: “The term ‘processing solution’ is meant to refer to a solution which is delivered by the flow-recirculation device to the surface.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. By amendment, claim 1 recites “applying a thermal field or gradient…the field or gradient”, and claim 18 recites “the thermal field or gradient... the thermal field or gradient”.  The original disclosure has only identified application of a “thermal gradient”, not a “thermal field” to induce claimed migration / stagnation.  Disclosure of “gradients” appears to be specific only to thermal or chemical gradients while the disclosure of “fields” appears to be specific only to electric, and magnetic fields (See original disclosure pg 3 lines 12-21). Therefore the subject matter of a “thermal field” to induce the claimed migration / stagnation is considered new matter.
 The other dependent claims do not cure the defects of the claims from which they depend.
 




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-5, 13, 17, 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith (“Micropatterned Fluid Lipid Bilayer Arrays Created Using a Continuous Flow Microspotter”, Anal. Chem. 2008 Nov 1; 80(21); 7980-7987; supplied in 10/19/15 IDS of parent US14/801878; hereafter Smith) in view of Kaigala et al (“A Vertical Microfluidic Probe” Langmuir 2011, 27, 5686-5693; hereafter Kaigala) and Wu et al (US 6,045,671; hereafter Wu).
Claims 1 and 17: Smith teaches a method of for fabrication of a membrane on a surface (such as lipid membranes on a glass substrate) (See, for example, abstract),
Smith further teaches providing a surface interfacing two environments (such a solid (substrate) and liquid (such as the aqueous environment substrate is submerged in, or fluid portion of depositing solution) (See, for example, Fig 1, bottom of pg 2 – top of pg 3, and pg 4 "MLBA Preparation" section). 
Smith further teaches providing flow-recirculating fluidic device having channel exits in the liquid environment producing a recirculating fluid flow contacting the surface (See, for example, Fig 1, bottom of pg 2 – top of pg 3, and pg 4 "MLBA Preparation" section). 
Smith further teaches locally delivering one or more processing solutions at the surface, the processing solutions including one or more membrane sources adapted and configured to form a 
Smith does not explicitly teach wherein the flow recirculating fluidic device has channel exits in the liquid environment which produce a hydrodynamically confined, recirculating fluid flow submerged in the liquid environment, outside of the device, and contacting both the surface and the liquid environment.  Kaigala teaches a method of component delivery and deposition via microfluidic processes (See, for example, abstract).  Kaigala explicitly references the work of Smith, and teaches the scope of applications with which closed systems of Smith can be expanded by adopting a vertical microfluidic probe; which allows for the deposition in scanning mode to provide expansion of size of patterns, and further allowing for operation in liquid environments (See, for example, abstract, pg 5686- col 1 lines 1-13 of pg 5687 and paragraph bridging pg 5687 and 5688). The design of Kaigala is represented in Fig 1, wherein a flow-recirculating fluid device having its exits in a liquid environment  (immersion liquid) produces a hydrodynamically confined recirculating fluid flow submerged in the liquid environment, outside of the device, and contacting both the surface and the liquid environment (See, for example, Fig 1).  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a vertical microfluidic probe type applicator, such as described by Kaigala, wherein in the flow-recirculating fluid device having its exits in a liquid environment  (immersion liquid) produces a hydrodynamically confined recirculating fluid flow submerged in the liquid environment, outside of the device, and contacting both the surface and the liquid environment as Kaigala explicitly teaches it provides improved application scope, operation in liquid environment and scanning capability to closed fluidic systems.
Smith in view of Kaigala does not explicitly teach further applying a thermal field or gradient along a part of the membrane, wherein the field or gradient causes one or more of the membrane components to migrate in the membrane.  Wu teaches method of fabrication of patterned / arrayed 
Claim 2: Kaigala has explicitly taught the separation distance between the exits and the surface are result effective, and has explicitly taught separations at specific distances such as 10, 20 40, and 80 microns (See, for example, Fig 5, pg 5691). 
Claims 3-4: Kaigala further teaches the scanning is achieved via controlling a positioning device to facilitate translation of the channel exits relative to the surface, and further wherein the positioning device is programmed to translate the relative position of channel exits and surface while delivering fluid to create a two-dimensional fluid membrane having a geometry defined by a translation path (See, for example, abstract, Fig 2 and Fig 7 to a computer controlled stage / scanning functionality, and patterned deposition along scanned path, further Smith teaches wherein shaped patterns of membrane can be applied including linear channels and multicomponent arrays and depicts a linear channel arrays formed on a substrate (See, for example, bottom of pg 2- top of pg 3 and Fig 1)).
Claim 5: Kaigala further teaches wherein valves along flow paths can be integrated to perform rapid switching of multiple processing liquids (See, for example, pg 5693).
Claims 13 and 20: Smith has further taught wherein the membrane comprises planar supported lipid bilayers (See, for example, abstract, pg 1, top of pg 3).
.

Claims 5, 7-8, 10-13 and 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith in view of Kaigala  and Wu as applied to claim 1 above, and further in view of Gale et al (US2007/0231458; hereafter Gale).
Claim 5: Smith in view of Kaigala and Wu teaches the method of claim 1 (described above), and Smith further teaches wherein a multitude of different solutions can be used (see, for example, top of pg 3, and top of pg 4), but Smith does not explicitly teach switching between two or more processing solutions.  Gale similarly teaches a method of patterning via microspotter systems (See, for example, abstract).  Gale further teaches wherein such systems can predictably be equipped with a plurality of inlet microchannels so the shared feed orifice can be used to flow different substances at different times (See, for example, [0067]) and additionally taught the use of valves in the system (See, for example, [0096]).  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated switching between two or more processing solutions via controlled multiple inlet microchannels as taught in Gale as such a condition would predictably allow for tailorable flow of different substances at different times.  
Claim 7: Gale has further taught multiple membrane sources are used to create a membrane with variable composition (See, for example, [0066-0067], [0101]).
Claim 8: Gale further teaches wherein such systems can predictably be equipped with a plurality of inlet microchannels so the shared feed orifice can be used to flow different substances at different times (See, for example, [0067]) and additionally taught the use of valves in the system (See, for example, [0096]).  Therefore it would have been obvious to one of ordinary skill in the art at the time of 
Claim 10: Gale has further taught modifying the membrane in a region (See, for example, [0101]). 
Claim 11: Gale has further taught wherein the formation process can involve LBL of multiple layerings to improve concentration, thus with respect to the surface just prior to a subsequent layer application, the surface receiving the layer would possess a different chemistry as it would possess a pre applied layer than a region of the surface not being patterned (See, for example, [0101]).
Claim 12: the membrane in the LBL embodiment of Gale is only taught to propagate on the patterned surface (See, for example, [0101], wherein only the portion already receiving an initial layer would be capable of bonding the subsequent layer via self-assembly).
Claims 13 and 20: Smith has further taught wherein the membrane comprises planar supported lipid bilayers (See, for example, abstract, pg 1, top of pg 3).
Claims 17-18: Smith in view of Kaigala, and Wu, teach the method of claim 1 above.  Wherein Wu further teaches the thermal gradient changes direction along the membrane (such as in the formation of a design, presented as an alternative to a linear gradient), and wherein bonding / trapping occurs there along (See, for example, col 21 lines 50-68). Gale has further described a turbulence being induced by different flow from different channels, wherein turbulence would inherently involve a multitude of changes on flow field (direction / intensity, etc) (See, for example, [0066-0067]). Gale further teaches wherein the flow field can result in the movement / removal / separation of membrane components and wherein the turbulence promotes improved bonding via a stagnation point generated by the turbulent flow (See, for example, [0066-67], and [0075-76]).  Gale further teaches wherein affixing and flow can predictably be provided by external forces (See, for example, [0104]).  Therefore it 
Claim 19: Gale has further taught the incorporation of a heaters in and around the orifice which would inherently heat the membrane to at least some degree via thermal conduction (See, for example, [0094-0096]).

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith in view of Kaigala, Wu, and Gale as applied to claim 5 above, and further in view of Zamudio et al (US 2004/0014955; hereafter Zamudio).
Claim 6: Smith in view of Kaigala, Wu, and Gale teaches the method of claim 5 above, wherein Gale has further taught that to improve the concentration of the membrane, a layer by layer application can be incorporated, which involves multiple layerings and washings on the membrane area (see, for example, [0101]).  But Gale is silent as to the composition of the wash, so it does not explicitly teach one or more processing solutions as a detergent which removes previously deposited membrane or component therefrom.  Zamudio is directed to bio-assay applications (See, for example, abstract).  Zamudio further teaches wherein when washings of bound layers is performed, it is predictable to use a detergent in the washing so the washing can aid in retention of high affinity compounds and removal of low affinity compounds (See, for example, [0217]).  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a detergent in the wash solution in the method of Smith in view of Gale as detergents are well known and predictable components in wash solutions to aid in retention of high affinity compounds and removal of low affinity compounds, and since when a primary reference is silent as to a certain detail, one of ordinary skill would be motivated to consult a secondary reference which satisfies the deficiencies of the primary reference.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith in view of Smith in view of Kaigala, Wu, and Gale as applied to claim 7 above, and further in view of Ainla et al (“A Microfluidic Diluter Based on Pulse Width Flow Modulation” Anal. Chem. 2009, 81, 554—5556; hereafter Ainla).
Claim 9: Smith in view of Kaigala, Wu, and Gale teach the method of claim 7 above, wherein Gale has taught the incorporation of multiple membrane sources to create variable membrane composition (see rejection of claim 7), but do not explicitly teach applying a pulse width flow modulation to create membrane with continuously variable composition. Ainla teaches a method of preparing dilutions for microfluidic devices (See, for example, abstract).  Ainla further teaches wherein pulse width flow modulation based supplies allow for improved dilution, accuracy, speed and adjustment flexibility for continuous flow dilution (See, for example, pg 5549).  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated pulse width flow modulation in the membrane supply system used to create the variable composition as it would predictably improve dilution, accuracy, speed and adjustment flexibility for continuous flow dilution.

Response to Arguments
Applicant’s arguments that the references do not teach the newly added limitations are unconvincing in view of newly-incorporated Wu, as discussed in the rejections above.
As to the remaining dependent claims they remain rejected as no additional separate arguments are provided.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN H EMPIE/Primary Examiner, Art Unit 1712